Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Lee McNair appeals the district court’s order adopting in part the recommendation of the magistrate judge and dismissing his civil action under 28 U.S.C. § 1915(e)(2)(B) (2012) for failure to state a claim on which relief may be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McNair v. N.C. Gen. Assembly, No. 4:13-cv-00155-F, 2013 WL 5674882 (E.D.N.C. Oct. 17, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.